September 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                             JIMMY DIAZ, Appellant

NO. 14-14-00517-CV                          V.

No. 14-14-00622-CV

         ROBERT T. RICE AND SAVANNAH ROBINSON, Appellees
                 ________________________________

      Today the Court heard appellees’ and its own motion to dismiss these
appeals. Having considered the motions and found them meritorious, we order the
appeals DISMISSED.

      We further order that all costs incurred by reason of these appeals be paid by
appellant, Jimmy Diaz.
      We further order this decision certified below for observance.